J-A19020-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

KELLY DUTTON,                           :   IN THE SUPERIOR COURT OF
                                        :        PENNSYLVANIA
                  Appellant             :
                                        :
                                        :
            v.                          :
                                        :
                                        :
TENILLE TIMBERS                         :   No. 2420 EDA 2016

                Appeal from the Order Entered July 20, 2016
            In the Court of Common Pleas of Philadelphia County
                     Civil Division at No(s): 150702505


BEFORE: BENDER, P.J.E., DUBOW, J., and MUSMANNO, J.

JUDGMENT ORDER BY DUBOW, J.:                          FILED July 3, 2017

     Appellant, Kelly Dutton, appeals pro se from the July 20, 2016 Order,

entered in the Philadelphia County Court of Common Pleas, granting

summary judgment in favor of Tenille Timbers and dismissing Appellant’s

Complaint. We dismiss this appeal.

     The facts are not relevant to our disposition. Instantly, we recognize:

     [A]ppellate briefs and reproduced records must materially
     conform to the requirements of the Pennsylvania Rules of
     Appellate Procedure. This Court may quash or dismiss an appeal
     if the appellant fails to conform to the requirements set forth in
     the Pennsylvania Rules of Appellate Procedure.

Commonwealth v. Adams, 882 A.2d 496, 497-98 (Pa. Super. 2005)

(internal citations omitted).   See also Pa.R.A.P. 2111-2119 (discussing

required content of appellate briefs and addressing specific requirements of

each subsection of brief on appeal). An appellant’s pro se status does not
J-A19020-17



relieve him or her of the obligation to follow the Rules of Appellate

Procedure. Jiricko v. Geico Ins. Co., 947 A.2d 206, 213 n.11 (Pa. Super.

2008).

      To properly develop an issue for our review, Appellant bears the

burden of ensuring that his argument section includes citations to pertinent

authorities as well as discussion and analysis of the authorities.         See

Pa.R.A.P. 2119(a); Commonwealth v. Hardy, 918 A.2d 766, 771 (Pa.

Super. 2007) (“[I]t is an appellant’s duty to present arguments that are

sufficiently developed for our review. The brief must support the claims with

pertinent discussion, with references to the record and with citations to legal

authorities.” (citations omitted)).

      As this Court has made clear, we “will not act as counsel and will not

develop arguments on behalf of an appellant.” Hardy, supra at 771 (citation

omitted). Where defects in a brief “impede our ability to conduct meaningful

appellate review, we may dismiss the appeal entirely or find certain issues to

be waived.” Id. (citations omitted).

      Appellant’s Brief is woefully inadequate.       It does not contain a

statement of the case meeting the requirements of Pa.R.A.P. 2117, an

averment that the trial court did not order Appellant to file a Pa.R.A.P.

1925(b) Statement, or the trial court’s Pa.R.A.P. 1925(a) Opinion. See

Pa.R.A.P. 2111(a), (4), (5), (10), (11), and (b). The Statement of Questions




                                       -2-
J-A19020-17



involved is unacceptably vague and inadequate.1             Most significantly,

although Appellant’s Brief contains a three-paragraph section entitled

“Argument,” Appellant did not develop any argument therein with citation to

the record or to case law in support of his claim. It is axiomatic that issues

that are not developed in the argument section of an appellate brief are

waived. Harkins v. Calumet Realty Co., 614 A.2d 699, 703 (Pa. Super.

1992).

       Appellant’s failure to adhere to the Rules of Appellate Procedure and to

develop his claims with citation to the record and to legal authorities

prevents this Court from conducting meaningful appellate review. Therefore,

we conclude Appellant has waived his issues. Accordingly, we dismiss this

appeal.

       Appeal dismissed. Case stricken from the argument list.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/3/2017


____________________________________________


1
  Appellant’s Statement of Questions Involved provides: “When the court
dismissed plaintiff’s case, were appellant rights violated? Appellant’s Brief at
(unpaginated) 2 (verbatim).



                                           -3-
J-A19020-17




              -4-